                 Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 1 of 9



 1    DARALYN J. DURIE (SBN 169825)                 HILLIARD & SHADOWEN LLP
      ddurie@durietangri.com                        STEVE D. SHADOWEN (pro hac vice pending)
 2    MARK A. LEMLEY (SBN 155830)                   steve@hilliardshadowenlaw.com
      mlemley@durietangri.com                       ROBERT C. HILLIARD (pro hac vice pending)
 3    DAVID McGOWAN (SBN 154289)                    bob@hilliardshadowenlaw.com
      dmcgowan@durietangri.com                      RICHARD BRUNELL (pro hac vice pending)
 4    LAURA E. MILLER (SBN 271713)                  rbrunell@hilliardshadowenlaw.com
      lmiller@durietangri.com                       MATTHEW C. WEINER (pro hac vice pending)
 5    W. HENRY HUTTINGER (SBN 312843)               matt@hilliardshadowenlaw.com
      hhuttinger@durietangri.com                    FRAZAR W. THOMAS (pro hac vice pending)
 6    217 Leidesdorff Street                        fraz@hilliardshadowenlaw.com
      San Francisco, CA 94111                       NICHOLAS W. SHADOWEN (pro hac vice pending)
 7    Telephone: (415) 362-6666                     nick@hilliardshadowenlaw.com
      Facsimile: (415) 236-6300                     1135 W. 6th Street, Suite 125
 8                                                  Austin, TX 78703
      (see additional counsel on next page)         Telephone: (855) 344-3298
 9                                                  Facsimile: (361) 882-3015
10    Attorneys for Plaintiffs Peter Staley, Steve Fuller, Gregg S.
      Gonsalves, PhD, Brenda Emily Goodrow, Andrew R. Spieldenner,
11    PhD, Robert J. Vazquez, Jason Walker, Michael Warner, Jacob
      Zydonis, Fraternal Order of Police, Fort Lauderdale Lodge 31,
12    Insurance Trust Fund, and Service Employees International Union,
      Local No. 1 Health Fund
13                               IN THE UNITED STATES DISTRICT COURT
14                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                       SAN FRANCISCO DIVISION
16   PETER STALEY; STEVE FULLER; GREGG S.                Case No. 3:19-cv-02573-EMC
     GONSALVES, PhD; BRENDA EMILY
17   GOODROW; ANDREW R. SPIELDENNER,                     JOINT STIPULATION TO EXTEND TIME
     PhD; ROBERT J. VAZQUEZ; JASON WALKER;               TO ANSWER OR OTHERWISE RESPOND
18   MICHAEL WARNER; JACOB ZYDONIS;                      TO COMPLAINT
     FRATERNAL ORDER OF POLICE, FORT
19
     LAUDERDALE LODGE 31, INSURANCE                      Ctrm: 5-17th Floor
     TRUST FUND; and SERVICE EMPLOYEES                   Judge: Honorable Edward M. Chen
20   INTERNATIONAL UNION, LOCAL NO. 1
     HEALTH FUND, on behalf of themselves and all
21   others similarly situated.
22                              Plaintiffs,

23          v.

24   GILEAD SCIENCES, INC.; GILEAD
     HOLDINGS, LLC; GILEAD SCIENCES, LLC;
25   GILEAD SCIENCES IRELAND UC; BRISTOL-
     MYERS SQUIBB COMPANY; E. R. SQUIBB &
26   SONS, L.L.C.; JAPAN TOBACCO, INC.; JAPAN
     TOBACCO INTERNATIONAL U.S.A., INC.;
27   AKROS PHARMA INC.; JANSSEN R&D
     IRELAND; and JOHNSON & JOHNSON, INC.,
28                           Defendants.

            JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                       / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 2 of 9



 1   HAGENS BERMAN SOBOL SHAPIRO LLP
     STEVE W. BERMAN (pro hac vice)
 2   steve@hbsslaw.com
     THOMAS M. SOBOL (pro hac vice)
 3   tom@hbsslaw.com
     KRISTEN A. JOHNSON (pro hac vice pending)
 4   kristenj@hbsslaw.com
     GREGORY T. ARNOLD (pro hac vice)
 5   grega@hbsslaw.com
     55 Cambridge Parkway, Suite 301
 6   Cambridge, MA 02142
     Telephone: (617) 482-3700
 7   Facsimile: (617) 482-3003

 8   RADICE LAW FIRM, P.C.
     JOHN RADICE (pro hac vice)
 9   jradice@radicelawfirm.com
     DAN RUBENSTEIN (pro hac vice)
10   drubenstein@radicelawfirm.com
     475 Wall Street
11   Princeton, NJ 08540
     Telephone: (646) 245-8502
12   Facsimile: (609) 385-0745
13   SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
     JAYNE A. GOLDSTEIN (pro hac vice)
14   jgoldstein@sfmslaw.com
     1625 North Commerce Parkway, Suite 320
15   Fort Lauderdale, FL 33326
     Telephone: (954) 515-0123
16   Facsimile: (866) 300-7367
17   SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
     NATALIE FINKELMAN BENNETT (pro hac vice)
18   nfinkelman@sfmslaw.com
     MICHAEL OLS (pro hac vice)
19   mols@sfmslaw.com
     35 E. State Street
20   Media, PA 19063
     Telephone: (610) 891-9880
21   Facsimile: (866) 300-7367
22   SPERLING & SLATER, P.C.
     PAUL E. SLATER (pro hac vice)
23   pes@sperling-law.com
     EAMON P. KELLY (pro hac vice)
24   ekelly@sperling-law.com
     ALBERTO RODRIGUEZ (pro hac vice)
25   arodriguez@sperling-law.com
     DAVID P. GERMAINE (pro hac vice)
26   dgermaine@sperling-law.com
     55 West Monroe, Suite 3200
27   Chicago, IL 60603
     Telephone: (312) 641-3200
28   Facsimile: (312) 641-6492

           JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                      / CASE NO. 3:19-CV-02573-EMC
              Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 3 of 9



 1          Pursuant to Local Rule 6-1(a) of the Northern District of California, Plaintiffs Peter Staley, Steve

 2   Fuller, Gregg S. Gonsalves, PhD, Brenda Emily Goodrow, Andrew R. Spieldenner, PhD, Robert J.

 3   Vazquez, Jason Walker, Michael Warner, Jacob Zydonis, Fraternal Order of Police, Fort Lauderdale

 4   Lodge 31, Insurance Trust Fund, and Service Employees International Union, Local No. 1 Health Fund

 5   (“Plaintiffs”) and Defendants Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead Sciences, LLC,

 6   Bristol-Myers Squibb Company, E. R. Squibb & Sons, L.L.C., Japan Tobacco International U.S.A., Inc.,

 7   Akros Pharma Inc., and Johnson & Johnson, Inc. (collectively, “Defendants”), by and through their

 8   counsel of record, have met and conferred and stipulated to a further interim extension of the time for

 9   Defendants to answer or otherwise respond to the Complaint.
10          WHEREAS, Plaintiffs filed the Complaint on May 14, 2019 and served Defendants between May
11   20 and May 22, 2019;
12          WHEREAS, the parties in the above-captioned action filed a Joint Stipulation to Extend Time to
13   Answer or Otherwise Respond to the Complaint on June 10, 2019, agreeing that the time for the
14   Defendants who were served to answer or otherwise respond to the Complaint shall be extended, on an
15   interim basis, to June 18, 2019;
16          WHEREAS, the parties are continuing to meet and confer and require additional time to negotiate
17   a longer extension and coordinated response date;
18          NOW THEREFORE, THE PARTIES BY COUNSEL HEREBY STIPULATE as follows:
19          1. The time for Defendants to answer or otherwise respond to the Complaint shall be extended,

20              on an interim basis, to June 26, 2019.
21          2. This change will not alter the date of any event or any deadline already fixed by Court order.
22          3. This agreement shall not be deemed a waiver by Defendants of personal jurisdiction or any
23              other defense in this or any other case.
24          4. This agreement shall not be deemed a general appearance or a waiver of Defendants’ right to
25              challenge the Court’s personal jurisdiction over it. This agreement shall not be used to claim

26              that any of the Defendants is subject to personal jurisdiction.

27          5. The parties expressly reserve all of their rights, defenses, privileges, and immunities.

28          IT IS SO STIPULATED.
                                                           1
            JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                       / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 4 of 9



 1   Dated: June 18, 2019

 2
                                      By:                     /s/ Daralyn J. Durie
 3                                          DURIE TANGRI LLP
                                            Daralyn J. Durie (SBN 169825)
 4                                          ddurie@durietangri.com
                                            Mark A. Lemley (SBN 155830)
 5                                          mlemley@durietangri.com
                                            David McGowan (SBN 154289)
 6                                          dmcgowan@durietangri.com
                                            Laura E. Miller (SBN 271713)
 7                                          lmiller@durietangri.com
                                            W. Henry Huttinger (SBN 312843)
 8                                          hhuttinger@durietangri.com
                                            217 Leidesdorff Street
 9                                          San Francisco, CA 94111
10                                          HILLIARD & SHADOWEN LLP
                                            Steve D. Shadowen (pro hac vice pending)
11                                          steve@hilliardshadowenlaw.com
                                            Robert C. Hilliard (pro hac vice pending)
12                                          bob@hilliardshadowenlaw.com
                                            Richard Brunell (pro hac vice pending)
13                                          rbrunell@hilliardshadowenlaw.com
                                            Matthew C. Weiner (pro hac vice pending)
14                                          matt@hilliardshadowenlaw.com
                                            Frazar W. Thomas (pro hac vice pending)
15                                          fraz@hilliardshadowenlaw.com
                                            Nicholas W. Shadowen (pro hac vice pending)
16                                          nick@hilliardshadowenlaw.com
                                            1135 W. 6th Street, Suite 125
17                                          Austin, TX 78703
18                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                            Steve W. Berman (pro hac vice)
19                                          steve@hbsslaw.com
                                            Thomas M. Sobol (pro hac vice)
20                                          tom@hbsslaw.com
                                            Kristen A. Johnson (pro hac vice pending)
21                                          kristenj@hbsslaw.com
                                            Gregory T. Arnold (pro hac vice)
22                                          grega@hbsslaw.com
                                            55 Cambridge Parkway, Suite 301
23                                          Cambridge, MA 02142
24                                          RADICE LAW FIRM, P.C.
                                            John Radice (pro hac vice)
25                                          jradice@radicelawfirm.com
                                            Dan Rubenstein (pro hac vice)
26                                          drubenstein@radicelawfirm.com
                                            475 Wall Street
27                                          Princeton, NJ 08540
28
                                                2
          JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                     / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 5 of 9



 1                                          SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                            Jayne A. Goldstein (pro hac vice)
 2                                          jgoldstein@sfmslaw.com
                                            1625 North Commerce Parkway, Suite 320
 3                                          Fort Lauderdale, FL 33326
 4                                          SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                            Natalie Finkelman Bennett (pro hac vice)
 5                                          nfinkelman@sfmslaw.com
                                            Michael Ols (pro hac vice)
 6                                          mols@sfmslaw.com
                                            35 E. State Street
 7                                          Media, PA 19063
 8                                          SPERLING & SLATER, P.C.
                                            Paul E. Slater (pro hac vice)
 9                                          pes@sperling-law.com
                                            Eamon P. Kelly (pro hac vice)
10                                          ekelly@sperling-law.com
                                            Alberto Rodriguez (pro hac vice)
11                                          arodriguez@sperling-law.com
                                            David P. Germaine (pro hac vice)
12                                          dgermaine@sperling-law.com
                                            55 West Monroe, Suite 3200
13                                          Chicago, IL 60603
14                                           Attorneys for Plaintiffs and the Proposed Class
15   Dated: June 18, 2019
16
                                      By:                /s/ Heather M. Burke
17
                                            Heather M. Burke (SBN 284100)
18
                                            3000 El Camino Real
19                                          2 Palo Alto Square, Suite 900
                                            Palo Alto, CA 94306-2109
20                                          Telephone: (650) 213-0300
                                            hburke@whitecase.com
21
                                            Christopher M. Curran (pro hac vice)
22                                          Peter J. Carney (pro hac vice)
23                                          701 Thirteenth Street, NW
                                            Washington, District of Columbia 20005-3807
24                                          Telephone: (202) 626-3600
                                            ccurran@whitecase.com
25                                          pcarney@whitecase.com
26                                          Heather K. McDevitt (pro hac vice)
27

28
                                                3
          JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                     / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 6 of 9



 1
                                            1221 Avenue of the Americas
 2                                          New York, New York 10020
                                            Telephone: (212) 819-8200
 3
                                            hmcdevitt@whitecase.com
 4
                                             Attorneys for Gilead Sciences, Inc., Gilead
 5                                           Holdings, LLC, and Gilead Sciences, LLC
     Dated: June 18, 2019
 6

 7                                    By:                  /s/ Daniel B. Asimow
                                            ARNOLD & PORTER KAYE SCHOLER LLP
 8                                          Daniel B. Asimow (SBN 165661)
                                            daniel.asimow@arnoldporter.com
 9                                          Three Embarcadero Center, 10th Floor
                                            San Francisco, CA 9411
10
                                            ARNOLD & PORTER KAYE SCHOLER LLP
11                                          Laura S. Shores (pro hac vice)
                                            laura.shores@arnoldporter.com
12                                          Cindy Y. Hong (pro hav vice)
                                            cindy.hong@arnoldporter.com
13                                          601 Massachusetts Ave. NW
                                            Washington, DC 20001
14
                                             Attorneys for Bristol-Myers Squibb Company
15                                           and E. R. Squibb & Sons, L.L.C.
     Dated: June 18, 2019
16

17                                    By:                  /s/ Ashley L. Shively
                                            HOLLAND & KNIGHT LLP
18                                          Ashley L. Shively (SBN 264912)
                                            ashley.shively@hklaw.com
19                                          50 California St., Ste 2800
                                            San Francisco, CA 94111
20
                                            HOLLAND & KNIGHT LLP
21                                          Jerome W. Hoffman (pro hac vice pending)
                                            jerome.hoffman@hklaw.com
22                                          50 N Laura St Ste 3900
                                            Jacksonville, FL 32202
23
                                            HOLLAND & KNIGHT LLP
24                                          Neal N. Beaton (pro hac vice pending)
                                            neal.beaton@hklaw.com
25                                          31 West 52nd St.
                                            New York, NY 10019
26
                                             Attorneys for Japan Tobacco International
27                                           U.S.A., Inc. and Akros Pharma Inc.,

28
                                                4
          JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                     / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 7 of 9



 1   Dated: June 18, 2019

 2
                                      By:                    /s/ Paul J. Riehle
 3                                          DRINKER BIDDLE & REATH LLP
                                            Paul J. Riehle (SBN 115199)
 4                                          paul.riehle@dbr.com
                                            Four Embarcadero Center, 27th Floor
 5                                          San Francisco, CA 94111
 6                                          DRINKER BIDDLE & REATH LLP
                                            Paul H. Saint-Antoine (pro hac vice)
 7                                          paul.saint-antoine@dbr.com
                                            Joanne C. Lewers (pro hac vice)
 8                                          joanne.lewers@dbr.com
                                            One Logan Square, Ste. 2000
 9                                          Philadelphia, PA 19103
10                                           Attorneys for Johnson & Johnson, incorrectly
                                             named herein as Johnson & Johnson, Inc.
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                5
          JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                     / CASE NO. 3:19-CV-02573-EMC
              Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 8 of 9



 1                                              FILER’S ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures, I,

 3   Daralyn J. Durie, attest that concurrence in the filing of this document has been obtained.

 4

 5    Dated: June 18, 2019

 6
                                                  By:                /s/ Daralyn J. Durie
 7                                                                     Daralyn J. Durie
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                           6
            JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                       / CASE NO. 3:19-CV-02573-EMC
              Case 3:19-cv-02573-EMC Document 71 Filed 06/18/19 Page 9 of 9



 1                                             CERTIFICATE OF SERVICE
 2          I hereby certify that on June 18, 2019, the within document was filed with the Clerk of the Court

 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.

 4

 5
                                                    By:                 /s/ Daralyn J. Durie
 6                                                                        Daralyn J. Durie
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                            7
            JOINT STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                       / CASE NO. 3:19-CV-02573-EMC
